Citation Nr: 1801699	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

Although the RO certified the appeal from the July 2013 rating decision that reopened the service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and denied the claim on the merits, the Board liberally construes the Veteran's November 2011 and/or December 2011 submissions as a notice of disagreement (NOD) with the denial of service connection for PTSD in the May 2011 rating decision.  As such, the issue is characterized as reflected on the title page to comport with the procedural posture of the appeal.  Cf. 38 C.F.R. § 20.201 (2017) (now requiring an NOD to be filed on the appropriate standardized form).

In November 2017, the Board sent the Veteran a letter requesting that he clarify whether he desired to have a representative, noting that a valid VA FORM 21-22 was not of record.  The Board's letter advised him that if he did not respond within 30 days, the Board would assume he did not want a representative and would proceed accordingly.  He did not respond to the Board's letter and is thus proceeding with his appeal as self-represented.  

The Board notes that, in April 2014, the Veteran requested a Travel Board hearing.  The hearing was scheduled in August 2017 but the Veteran failed to appear.  He has not requested that the hearing be rescheduled, and good cause for his failure to appear at the hearing is not shown.  Therefore, the hearing request is considered withdrawn.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  He maintains that his psychiatric symptoms are a result of traumatic incidents during service. 

Initially, as reflected in a July 2013 Memo, the Veteran's service personnel records (SPRs) are unavailable presumably due to a fire in 1973.  The July 1958 separation examination report reflect the unit to which he was assigned was the 634th AC&WSq.  In addition, his DD FORM 214 reflects that his rank was A/1C (P), that his last duty assignment and major command was 84th ABRON (ADC), and that he was awarded a Good Conduct Medal.  

In October 2012 and April 2014 submissions, the Veteran noted a persistent negative emotional state as a result of stressful experiences during service.  He stated that he frequently feared for his safety not only as a result of having witnessed his friend and fellow service member having been shot and killed, but also due to Philippine guerillas while he was stationed at Clark Air Force Base (AFB), Philippines.  He added that he suffered emotional angst and anger as a result of not receiving the Airman First Class decoration upon his return from Clark AFB, noting that it was later received.  The Board notes that a December 1965 VA FORM 3101 reflects the Veteran was stationed at Clarke AFB in 1956 and 1957.  

In addition, he stated that, in 1955, while stationed in Biloxi, Mississippi, he was detained by the Air Force police while off base without a pass, and that they threatened to shoot him.  The Board notes that a December 1965 VA FORM 3101 reflects service at Kessler AFB, Mississippi, in 1955.  

Additionally, he stated that while stationed in Burns, Oregon, after finishing his night duty, he was required to work at an Air Force night club, which made him so angry that he punched his hand through plate glass, sustaining an injury that required stiches.  The Board notes that a December 1965 VA FORM 3101 reflects service at Burns AFB in 1958.  In addition, service treatment (STRs) associated with the file include records reflecting a laceration to the right hand when he slipped on ice and put his hand through an "ISO" door window in 1957, and he has a service-connected right hand scar.  

In view of the above, the RO should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to verify the Veteran's claimed stressor(s) that occurred while he was stationed at the referenced AFBs.  

In addition, and although VA treatment records referenced by the Veteran in October 2012 reflecting treatment for depression at the Coatesville VA Medical Center (VAMC) for depression do not appear to be associated with the file, VA treatment records in November 1999 reflect depression and dysthymic disorder; May 2011 records reflect a diagnosis of generalized anxiety disorder; and December 2017 records note a 20-year history of depression with diagnoses to include unspecified depressive disorder.  In view of the state of the record and the Veteran's assertions, VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Make a request for VA treatment records in 1961 pertaining to psychiatric symptoms, to include depression, from the Coatesville VAMC, and obtain complete VA treatment records since February 2014.  The search for the older records should include non-electronic/retired paper records.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the NARA, the JSRRC, and/or any other appropriate facility to request information that might corroborate the Veteran's alleged stressor(s), to include having witnessed a fellow service member shot and killed; having been detained/threatened by Air Force police in Biloxi, Mississippi, in 1955; and the circumstances surrounding the receipt/nonreceipt of the Airman First Class decoration, including requests for any available military police reports or line of duty investigation reports.  All requests and responses received from each contacted entity should be associated with the claims file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA examination by psychologist or psychiatrist with respect to the etiology of a psychiatric disorder.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder, to include PTSD and depression, is related to his active service, or is caused by or aggravated by his service-connected lichen simplex chronicus on glabella and left anterior tragus and prurigo on buttocks, in consideration of his August 1993 correspondence.  

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a worsening of symptoms. 

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

